Case 1:19-cv-13912-NLH-AMD Document 8-2 Filed 09/24/19 Page 1 of 2 PageID: 418




JOSEPH H. HUNT
Assistant Attorney General
WILLIAM C. PEACHEY
Director
GLENN M. GIRDHARRY
Assistant Director
SAMUEL P. GO
Senior Litigation Counsel
T. BENTON YORK
Trial Attorney
U.S. Department of Justice, Civil Division
Office of Immigration Litigation – DCS
P.O. Box 868, Ben Franklin Station
Washington, DC 20044
Tel: (202) 598-6073
Email: Thomas.B.York@usdoj.gov

                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY

  H. FRANK FIFE and JOHN G. AND                 HON. NOEL J. HILLMAN
  ELIZABETH STEELMAN
  FOUNDATION,
                                                Civil Action No. 19-13912
              Plaintiffs,

        v.                                      PROPOSED ORDER

  WILLIAM P. BARR, in his official
  capacity as Attorney General of the
  United States and executive of the U.S.
  Department of Justice, et al.

              Defendants.




      This matter having been opened to the Court by T. Benton York, Trial

Attorney, appearing, for Defendants, for an order dismissing the Complaint pursuant




                                            1
Case 1:19-cv-13912-NLH-AMD Document 8-2 Filed 09/24/19 Page 2 of 2 PageID: 419




to Rule 12(b)(1) and 12(b)(6) of the Federal Rules of Civil Procedure, and the Court

having considered the matter,

      It is on this             day of             , 2019,

      ORDERED that the Complaint is DISMISSED.



                                      HON. NOEL J. HILLMAN
                                      United States District Judge




                                         2
